Citation Nr: 9908962	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
multiple noncompensable service connected disabilities under 
the provisions of 38 C.F.R. § 3.324 (1998).


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1980.

By rating action of March 1981, the RO granted service 
connection for residuals of a fracture of the left fibular 
head and residuals of Guillain-Barre Syndrome, each rated 
noncompensably disabling.  At that time, the RO granted a 10 
percent rating for multiple noncompensable service connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  
Thereafter, the veteran was seen for a VA examination in May 
1991 pursuant to an application for vocational rehabilitation 
benefits.  In a June 1991 rating decision, the RO proposed to 
terminate entitlement to the 10 percent rating under 
38 C.F.R. § 3.324.  This matter now comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1991 
rating action in which the RO implemented the proposed 
termination of the 10 percent rating under 38 C.F.R. § 3.324, 
effective December 1, 1991.

The Board notes that the RO has developed this appeal as 
though the veteran was pursuing increased ratings for his 
service connected residuals of a fracture of the left fibular 
head and residuals of Guillain-Barre Syndrome, as well as 
entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324.  Appellate review of the claims folder reveals that 
the veteran is appealing only for a restoration of the 10 
percent rating which was previously in effect under 38 C.F.R. 
§ 3.324.  There is no evidence that the veteran is pursuing 
increased (compensable) ratings for his two service connected 
disabilities.  For this reason, the issue on appeal has been 
recharacterized as reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A 10 percent rating pursuant to 38 C.F.R. § 3.324 was 
granted for multiple noncompensable service connected 
disabilities by the RO in March 1981 despite the absence of 
symptomatic residuals of a fracture of the left fibular head 
and residuals of Guillain-Barre Syndrome.

3.  On VA examination in May 1991, the veteran did not have 
any symptomatic residuals of a fracture of the left fibular 
head and residuals of Guillain-Barre Syndrome.

4.  The 10 percent rating for multiple noncompensable service 
connected disabilities under 38 C.F.R. § 3.324 was in effect 
for more than five years at the time it was reduced.


CONCLUSION OF LAW

Restoration of a 10 percent evaluation based on multiple non-
compensable service connected disabilities is warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.324, 3.344 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim for 
entitlement to restoration of a 10 percent rating based on 
multiple non-compensable service connected disabilities under 
38 C.F.R. § 3.324 is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In evaluating the veteran's claim, 
all regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

The veteran disagrees with the termination of a 10 percent 
rating for multiple noncompensable service connected 
disabilities, effective December 1, 1991.  The Board notes 
that the 10 percent rating under 38 C.F.R. § 3.324 had been 
in effect for more than 5 years.  As such, the provisions of 
38 C.F.R. § 3.344 are applicable.  38 C.F.R. § 3.344 
provides, in pertinent part, that a rating which has been in 
effect for five or more years will not be reduced based on 
any one examination, except in those instances where all of 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.

At the time that service connection was granted for residuals 
of a fracture of the left fibular head and residuals of 
Guillain-Barre Syndrome in March 1981, the clinical findings 
on VA examination reflect a normal left knee and no 
symptomatic residuals of Guillain- Barre Syndrome.  
Nonetheless, the RO granted a 10 percent rating under the 
provisions of 38 C.F.R. § 3.324.

On VA examination in May 1991, conducted in conjunction with 
an application for vocational rehabilitation benefits, 
examination of the left knee was normal with full range of 
motion demonstrated and no limitations found.  With respect 
to the veteran's history of Guillain-Barre Syndrome, the VA 
examiner reported normal gait, bilateral active reflexes, 
normal sensory status, normal cranial nerve examination, and 
no evidence of weakness.  These clinical findings do not 
differ significantly in any respect from the January 1981 VA 
examination findings; neither VA examination reported the 
presence of any symptomatic residual of either service 
connected disability.

The veteran was seen for further VA examination in August 
1997.  At that time, the veteran complained of difficulty 
climbing steps with occasional pain in his left knee.  
Examination of the left knee showed normal reflexes.  Range 
of motion showed extension to 0 degrees and flexion to 135 
degrees.  There was no evidence of instability of the joint.  
These findings are virtually identical to the January 1981 
and May 1991 VA examinations.

Subsequent VA neurological examination of the veteran was 
conducted in May 1998 to determine whether the veteran had 
any neurological residuals of Guillain-Barre Syndrome.  The 
veteran presented a history of Guillain-Barre Syndrome in 
service in 1977, at which time he was totally paralyzed for a 
period of time.  He made a complete recovery from that.  On 
examination, there was no evidence of weakness in the lower 
extremities, tingling, numbness or sensory deprivations.  
Cranial nerve examination was normal.  Motor and sensory 
examination of the upper extremities was normal.  Motor 
strength was 5/5.  Reflexes were 2+ and preserved.  There as 
no evidence of Babinski response.  The VA examiner concluded 
that the veteran does not have any residuals or deficits of 
Guillain-Barre Syndrome.

Pursuant to the provisions of 38 C.F.R. § 3.344, however, 
when a rating has been in effect for more than 5 years, it 
may not be reduced on the basis of one examination without a 
showing of sustained improvement.  In this case, there was no 
change in the clinical findings from 1981 to 1991.  Against 
this background, the RO was not justified in terminating the 
10 percent rating under 38 C.F.R. § 3.324.  On this basis, 
restoration of a 10 percent rating based on multiple non-
compensable service connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is warranted.


ORDER

Entitlement to the restoration of a 10 percent rating for 
multiple non-compensable service connected disabilities under 
the provisions of 38 C.F.R. § 3.324, effective December 1, 
1991, is granted, subject to the laws and regulations 
governing the award of monetary benefits.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 4 -


- 2 -


